Opinion by
Donlon, J.
It appeared that only 16 packages were withdrawn for consumption and that the balance, 10 packages, were withdrawn for non-dutiable export. At the trial, the defendant moved in evidence a supplemental memorandum of the collector, together with a letter from the importer and attached worksheets. The supplemental memorandum indicated that an error was made in the computation of the duty and that the proper amount assessable should have been $2,321.10, as claimed. On the record presented, the claim of the plaintiff was sustained.